Exhibit 10.3

 

Amendment to Employment Agreement (“Amendment”)

 

This Amendment to the Employment Agreement (“Agreement”), dated August 1, 2002,
between Curis, Inc. (“Curis”) and Christopher U. Missling (“Employee”), is made
as of the 1st day of January, 2004 (the “Effective Date”).

 

In consideration of the mutual promises and agreements described in this
Amendment and in the Agreement, the parties agree as follows:

 

1. The provisions of Section 1 of the Agreement are deleted in their entirety
and amended to read:

 

Term of Employment. The Company hereby agrees to employ the Employee, and the
Employee hereby accepts employment with the Company, upon the terms set forth in
this Agreement, for the period commencing on August 1, 2002 (the “Commencement
Date”) and ending on June 30, 2004 (such period, as it may be extended upon
mutual agreement of the parties, the “Employment Period”), unless sooner
terminated in accordance with the provisions of Section 4.

 

2. The provisions Section 2 of the Agreement are deleted in their entirety and
amended to read:

 

Position.

 

  (i) The Employee shall serve as Senior Vice President, Strategic Analysis and
Planning of the Company. The Employee shall have duties and authority consistent
with his position as Senior Vice President, Finance and Strategic Planning as
assigned by the President and Chief Executive Officer (the “President”) and the
Board of Directors of the Company (the “Board”).

 

  (ii) The Employee shall report to, and be subject to the supervision of, the
President and the Board. The Employee agrees to devote his entire business time
to the business and interest of the Company during the Employment Period.

 

  (iii) The Employee agrees to abide by the rules, regulations, instructions,
personnel practices and policies of the Company and any changes therein which
may be adopted from time to time by the Company.

 



--------------------------------------------------------------------------------

3. The provisions of Section 3.2 of the Agreement are deleted in their entirety
since they are not applicable, it being understood and agreed to that as a
result of this Amendment the Employee is not entitled to any bonuses whatsoever.
Section 3.2 shall be amended to read:

 

3.2 [Intentionally omitted.]

 

4. The last sentence of Section 3.6 is deleted in its entirety. It being
understood and agreed to that as a result of this Amendment, the Company will
not reimburse Employee for any tax preparation costs whatsoever.

 

5. The provisions of Section 4 of the Agreement are deleted in their entirety
and amended to read:

 

Termination of Employment Period.

 

(a) The employment of the Employee by the Company pursuant to this Agreement
shall terminate upon the expiration of the Employment Period.

 

(b) The Company has the right to terminate the Employee’s employment under this
Agreement upon verbal notice to the Employee at any time in the event Employee
is not performing his assigned duties or is engaging in activities that are
harmful to Company it being understood that such determination shall be at the
Company’s sole discretion. Any such termination shall be effective upon such
notice to the Employee.

 

(c) The Employee has the right to terminate his employment under this Agreement
upon verbal notice to the Company at any time for any reason or no reason. Any
such termination shall be effective upon such notice to the Employee.

 

(d) In the event that Company or Employee terminates the employment relationship
before June 30, 2004, Company will pay the Employee the balance of his salary
through June 30, 2004.

 

6. The provisions of Section 6 of the Agreement are deleted in their entirety
since they are not applicable, it being understood and agreed to that as a
result of this Amendment the Employee is not entitled to any severance payments
upon the termination of his employment with the Company for whatever reason and
that the Company shall have no obligations to make severance payments to
Employee under the terms of the Agreement. Section 6 is amended to read:

 

Section 6. [Intentionally omitted.]

 



--------------------------------------------------------------------------------

7. The provisions of the first paragraph in Section 7 of the Agreement are
deleted in their entirety and amended to read:

 

Notices. All notices, instructions, demands, claims, requests and other
communications given hereunder or in connection herewith shall be in writing,
except as expressly provided for elsewhere in the Agreement. Any such
communication shall be sent either (a) by registered or certified mail, return
receipt requested, postage prepaid, or (b) via a reputable nationwide overnight
courier service, in each case to the address set forth below. Any such
communication shall be deemed to have been delivered two business days after it
is sent by registered or certified mail return receipt requested, postage
prepaid, or one business day after it is sent via a reputable nationwide
overnight courier service.

 

8. All other terms and conditions of the Agreement shall remain the same.

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
Effective Date.

 

CURIS, Inc. By:   /s/    DANIEL R. PASSERI            

--------------------------------------------------------------------------------

Name:

  Daniel R. Passeri

Title:

  President and Chief Executive Officer

 

EMPLOYEE /s/    CHRISTOPHER U. MISSLING        

--------------------------------------------------------------------------------

 